Citation Nr: 0329256	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  96-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for disability of the 
skin, to include hyperpigmented lesions on the arms and 
torso, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for tinea corporis and 
cystic acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1993, to include service in the Southwest Asia 
Theater from August 1990 to April 1991.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 1997 and February 2000 the Board 
remanded this case in order to obtain additional evidence and 
to address due process concerns.  The case is again before 
the Board for appellate consideration.


REMAND

In November 1997, the Board remanded this case in order, in 
pertinent part, to obtain a VA skin examination that was to 
be conducted by an appropriate specialist.  In February 2000, 
the Board again remanded this case for the veteran to be 
accorded an examination that specifically complied with the 
Board's directions in its November 1997 remand, to include 
the direction that the examination be conducted by an 
appropriate specialist.  While he was accorded a VA 
examination in April 2003, this examination was not conducted 
by an appropriate specialist such as a dermatologist, but 
rather by an orthopedist.  The Board is accordingly of the 
opinion that review of that examination report by a 
dermatologist would be helpful.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

It must also be noted that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 


conclusion similar to the one reached in Disabled American 
Veterans v. Principi, supra (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  In the more recent decision, 
the Federal Court found that the 30-day period provided in 
§ 3.159(b)(1) for response to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  The Board notes, with regard to 
this matter, that the Supplemental Statement of the Case 
issued in May 2003 provided him with only 60 days within 
which to respond thereto with any additional information he 
may have.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The report of the April 2003 VA 
examination should be reviewed by a 
dermatologist, who should, if 
appropriate, indicate concurrence with 
the findings presented therein.

2.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra, as 
well as with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and with any other 
applicable legal precedent.

3.  Following completion of the above, 
the RO should review the claims on 
appeal, and determine whether service 
connection for the disabilities on appeal 
can now be granted.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case, 


and with the appropriate period of time 
within which to respond thereto, in 
accordance with the directive of the 
Federal Court in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
supra.  The case should then be returned 
to the Board for further review, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process issues.  No 
inference as to the disposition of the matters on appeal 
should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




